UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6635


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERRY VERNON ADAMS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cr-01365-RBH-1; 4:13-cv-03461-RBH)


Submitted:   September 9, 2015           Decided:   September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Vernon Adams, Jr., Appellant Pro Se.        Alfred William
Walker Bethea, Jr., Assistant United States Attorney, Florence,
South Carolina, Robert Frank Daley, Jr., Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jerry     Vernon      Adams,    Jr.,       seeks    to     appeal       the    district

court’s orders denying relief on his 28 U.S.C. § 2255 (2012)

motion and denying his motion for reconsideration.                                 The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability        will     not     issue          absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the    merits,    a    prisoner         satisfies       this    standard       by

demonstrating        that     reasonable         jurists       would     find       that     the

district      court’s      assessment    of       the    constitutional             claims    is

debatable     or     wrong.      Slack     v.     McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Adams has not made the requisite showing.                        Accordingly, we deny

a   certificate      of     appealability        and     dismiss       the    appeal.         We

dispense      with    oral      argument      because       the     facts          and     legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3